The defendant's obligation to pay the adjusted rate concededly depends upon its written agreement. That agreement provides for "modification of rates in accordance with the rate manual and rating plans," etc., but it expressly states that "such modification, if any, to be expressed by indorsement naming theeffective date" (italics are mine). It seems to me quite clear that the direction contained in section 31 of the Rating Plan that the "carrier shall make such rates effective for the current policy as of its effective date" cannot by its own force make the adjusted rates "effective for the current policy as ofits effective date" when the carrier and the employer have by contract expressly provided that the "effective date" of any modification must be expressed by indorsement naming such date.
The judgments should be affirmed.
CARDOZO, POUND and ANDREWS, JJ., concur with CRANE, J.; LEHMAN, J., dissents in memorandum, in which HISCOCK, Ch. J., and McLAUGHLIN, J., concur.
Judgment accordingly.